—Order, Supreme Court, New York County (Robert Lippmann, J.), entered March 19, 1998, which denied plaintiffs motion to vacate the court’s prior order staying all proceedings in this action and ordering the parties to proceed to arbitration, unanimously reversed, on the law, without costs, the order vacated and the matter remanded for a determination of applicable Canadian law on the issue of arbitrability pursuant to CPLR 4511 (c).
Inasmuch as the IAS Court has not made the findings required by CPLR 4511 (c), upon plaintiffs request that it take judicial notice of the applicable Canadian law on the issue of arbitrability, the matter is remanded for such determination. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.